                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


YALAUNDA BUTTS,
                                                  Case No. 16-12561
            Plaintiff,
                                                  SENIOR U.S. DISTRICT JUDGE
v.                                                ARTHUR J. TARNOW

OAKLAND COUNTY PROSECUTOR’S                       U.S. MAGISTRATE JUDGE
OFFICE, ET AL.,                                   MONA K. MAJZOUB

            Defendants.

                                      /

            ORDER ADOPTING REPORT AND RECOMMENDATION [47]

      Plaintiff Yalaunda Butts, along with former Plaintiffs David Maurice Lyons-

Bey and Dorian Willis, filed this pro se civil rights action pursuant to 42 U.S.C. §

1983, alleging violations of their Fourth and Fourteenth Amendment rights. The

Court referred all pretrial matters to the Magistrate Judge on March 21, 2017. The

Magistrate Judge issued an order to show cause on June 27, 2018, directed to Ms.

Butts, who by then was the only remaining Plaintiff.

      The Order required Ms. Butts to show cause why her case should not be

dismissed pursuant to Fed. R. Civ. P. 41(b) for failing to comply with the Court’s

March 2, 2018 Order to file an amended complaint on or before April 2, 2018

“identifying her claims and the specific defendants she is suing.” (Dkt. 40 pg. 9).


                                    Page 1 of 2
Ms. Butts did not respond to this Order, and only on July 2, 2018, filed her amended

complaint.

      On November 28, 2018, the Magistrate Judge issued a Report and

Recommendation [47] advising the Court Dismiss Plaintiff’s Complaint pursuant to

Fed. R. Civ. P. 41(b) for failure to comply with a court order. None of the parties

filed objections to the R&R. Fed. R. Civ. P. 72(b)(2).

      The Court having reviewed the record, the Report and Recommendation [47]

is hereby ADOPTED and entered as the findings and conclusions of the Court.

Accordingly,

      IT IS ORDERED that Plaintiff’s Complaint is DISMISSED.

      SO ORDERED.


                                       s/Arthur J. Tarnow
                                       Arthur J. Tarnow
Dated: January 10, 2019                Senior United States District Judge




                                    Page 2 of 2
